SCHEDULE A to the Amended and Restated Operating Expenses Limitation Agreement (as amended on August 10, 2015, with respect to the Logan Capital Long/Short Fund; effective as of August 28, 2015) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Logan Capital International Fund Investor Class Institutional Class 1.50% 1.25% Logan Capital Large Cap Core Fund Investor Class Institutional Class 1.50% 1.25% Logan Capital Large Cap Growth Fund Investor Class Institutional Class 1.50% 1.25% Logan Capital Small Cap Growth Fund Investor Class Institutional Class 1.50% 1.25% Logan Capital Long/Short Fund Investor Class Institutional Class 1.99% 1.74% ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA LOGAN CAPITAL MANAGEMENT, INC. By: /s/ Douglas G. Hess By: /s/ Al Besse Name:Douglas G. Hess Name: Al Besse Title:President Title: President
